DETAILED ACTION
Claim Objections
Claims 1-3, 5, 6, 11-16 and 18 are objected to because of the following informalities:  
In claim 1 (line 1) “comprising” should recite --comprising: --.
In claim 1 (line 2) “An” should recite --an--.
In claim 1 (line 5) “At” should recite --at--.
In claim 1 (lines 5-6), claim 5 (line 2) and claim 6 (line 2) “of the undulating panel” should recite --of one of the undulating panels--.
In claim 1 (line 9) and claim 2 (line 1) “member(s)” should recite --stabilizing members(s)--.
In claim 3 (line 1) “wherein” should recite --wherein: --.
In claims 11-16 (line 1) “the panel” should recite --each panel--.
In claim 18 (line 1) “assemblies” should be deleted.
In claim 18 (line 2) “first barrier assembly” should recite --barrier--.
For the purpose of examining the application, it is assumed that appropriate correction has been made.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly 
pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “wherein each panel further comprises at least two spaced apart stabilizing members”.
Figure 7 clearly shows that a single stabilizing member is disposed between a pair of first and second undulating panels.  Accordingly, such limitations are inaccurate and/or misdescriptive.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.    
Claim 2 recites “wherein each of the panels and members(s) is nonconductive”.  Claim 1 (lines 8-9), from which claim 2 depends, recites “wherein each of the panels and members(s) independently comprises a nonconductive material”.  Accordingly, claim 2 fails to further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Horstketter et al. (US 3,492,826) in view of Hooper et al. (US 5,145,287).
As to claims 1, 2 and 17, Horstketter et al. disclose a barrier comprising: 
an first undulating panel 12 and a second undulating panel 12 each having an undulation profile, and each having a first vertical edge, a second vertical edge and a back surface; 
at least one stabilizing member 26,27 extending from the back surface of one of the undulating panels, 
wherein the first vertical edge of the second panel is capable of engaging with the second vertical edge of the first panel to form a nonconductive barrier (Figures 3-4).
Horstketter et al. fail to disclose a barrier wherein each of the panels and stabilizing member(s) independently comprises a nonconductive material selected from fiberglass, a polymer, glass, asphalt, rubber, and plastic.
Hooper et al. teach a barrier wherein undulating panels 9 comprise a nonconductive plastic material; the plastic material providing for a light-weight, easier to install panel (Figures 1-3; C2 L63-68).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the barrier disclosed by Horstketter et al. wherein the panels and stabilizing members comprise a nonconductive plastic material, as taught by Hooper et al., in order to provide for a light-weight, easier to install barrier. 
As to claim 3, Horstketter et al. disclose a barrier wherein: 
the first vertical edge of the second panel 12 includes a groove 11 extending downwardly along the vertical edge from a top of the second panel to a bottom of the second panel, the groove defined by a first loop and a second loop, each of which extends from the first vertical edge, the groove terminating in a groove aperture; 
the second vertical edge of the first panel 12 terminated in a tongue member 13,
wherein the tongue member is configured to be slidably insertable into the groove via the aperture (Figures 3-4).  
As to claim 4 as best understood, Horstketter et al. disclose a barrier wherein each pair of first and second panels 12 comprises a stabilizing member 26,27 (Figures 3-4).
As to claims 5 and 6, Horstketter et al. disclose a barrier wherein the stabilizer member 26,27 comprises a first element 26 that extends from a back surface of the one of the undulating panels 12 terminating in a distal end and a second member 27 extending from the distal end, wherein an angle formed between the first element and the second element is less than about 120 degrees (Figures 3-4).  
As to claims 7 and 8, Horstketter et al. disclose a barrier wherein the stabilizing member further includes a third element 26 that extends from a distal end of the second element 27, wherein an angle formed between the second element and the third element is less than about 120 degrees (Figures 3-4).  
As to claim 9, Horstketter et al. disclose a barrier wherein each panel 12 independently has an undulation profile selected from profiles having 1, 2, 3, 4, and 5 undulations (Figures 3-4).  
As to claim 10, Horstketter et al. disclose a barrier wherein each panel 12 independently has an undulation profile selected from profiles having a C-format, a V-format, and a flattened-V format (Figures 3-4).  
As to claims 11 and 12, Horstketter et al. fails to disclose a barrier wherein each panel independently has a length/x dimension of about 15 feet to about 75 feet.  Horstketter et al. do not disclose any structural or functional significance as to the specific length of the panels.
Applicant is reminded that a change in the size of a prior art device, wherein there is no structural or functional significance disclosed as to the specific size of an element, is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the barrier disclosed by Horstketter et al. wherein each panel independently has a length/x dimension of about 15 feet to about 75 feet, as Horstketter et al. do not disclose any structural or functional significance as to the specific length of the panels, and as such change in size is a design consideration within the skill of the art that would yield expected and predictable results; and as it would be expected that one of ordinary skill in the art would routinely experiment to arrive at the optimum or workable dimensions for a given application.
As to claims 13 and 14, Horstketter et al. disclose a barrier wherein each panel independently has a height/y dimension of about 10 to about 20 feet.  Horstketter et al. do not disclose any structural or functional significance as to the specific height of the panels.
Applicant is reminded that a change in the size of a prior art device, wherein there is no structural or functional significance disclosed as to the specific size of an element, is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the barrier disclosed by Horstketter et al. wherein each panel independently has a height/y dimension of about 10 to about 20 feet, as Horstketter et al. do not disclose any structural or functional significance as to the specific height of the panels, and as such change in size is a design consideration within the skill of the art that would yield expected and predictable results; and as it would be expected that one of ordinary skill in the art would routinely experiment to arrive at the optimum or workable dimensions for a given application.
As to claims 15 and 16, Horstketter et al. disclose a barrier wherein each panel independently has a width/x dimension of about 4 inches to about 6 inches.  Horstketter et al. do not disclose any structural or functional significance as to the specific width of the panels.
Applicant is reminded that a change in the size of a prior art device, wherein there is no structural or functional significance disclosed as to the specific size of an element, is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the barrier disclosed by Horstketter et al. wherein each panel independently has a width/x dimension of about 4 inches to about 6 inches, as Horstketter et al. do not disclose any structural or functional significance as to the specific width of the panels, and as such change in size is a design consideration within the skill of the art that would yield expected and predictable results; and as it would be expected that one of ordinary skill in the art would routinely experiment to arrive at the optimum or workable dimensions for a given application.
As to claim 18, Horstketter et al. disclose an enclosure comprising the barrier, wherein a first vertical edge of the barrier is attached to a second vertical edge of a second barrier assembly (Figures 3-4).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081. The examiner can normally be reached M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

08/08/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619